Citation Nr: 1602748	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  05-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION

The appellant served on active duty for training with the Unites Stated Marine Corps Reserves from February 1973 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The appellant appealed those decisions, and the case was referred to the Board for appellate review.

In March 2006, the Board issued a decision denying the issue of whether new and material evidence had been submitted sufficient to reopen a claim for service connection for blindness of the left eye.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2008 Order, the Court vacated the March 2006 Board decision and remanded the matter to the Board for development consistent with the Court's memorandum decision.  In May 2009, the Board again issued a decision denying the issue of whether new and material evidence had been submitted to reopen a claim for service connection for blindness of the left eye.  The issue of entitlement to service connection for glaucoma was also referred to the RO for appropriate action. 

The appellant then appealed the Board's decision to the Court, and in a January 2011 Memorandum Decision, the Court affirmed the portion of the May 2009 Board decision denying the issue of whether new and material evidence had been submitted to reopen a claim for service connection for left-eye blindness due to amblyopia secondary to anisometropia.  However, the Court found that the portion of the decision referring a claim for service connection for glaucoma should be modified to reflect a remand in lieu of a referral.  The Court indicated in its Memorandum Decision by citing 38 C.F.R. § 3.400 (effective date of remanded claim, if granted relates back to the date of receipt of that claim or date entitlement arose, whichever is later) that, should service connection for glaucoma be granted, whether the Board referred or remanded the issue could have an effect on the effective date assigned for service connection.  January 2011 Memorandum Decision at page 2.  

The Board subsequently remanded the case for further development in April 2011.  That development was completed, and after the case was returned to the Board, the Board remanded the case again in July 2014.  Specifically, and as explained in more detail in the body of this remand, the earlier instruction to provide an opinion by a Board-certified ophthalmologist, while not strictly followed, was substantially complied with and the Board finds that an opinion by a Board-certified ophthalmologist is no required in this case.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using VBMS (Veterans Benefits Management System).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2012, pursuant to the Board's April 2011 remand, the appellant was provided with a VA examination with regard to his glaucoma.  The examiner opined that the appellant's glaucoma was less likely than not incurred in or caused by the claimed in-service injury.  As rationale, the VA examiner stated that the appellant's "glaucoma could have manifested at any point in his life," and that considering records in the claims file indicating that poor vision existed in the left eye in childhood despite little to no refractive error, it made the examiner "suspicious of an early onset childhood glaucoma such as juvenile glaucoma or congenital glaucoma that went undiagnosed." 

In July 2014, the Board remanded the case, in part, to obtain a supplemental VA medical opinion regarding the nature and etiology of the appellant's glaucoma which contemplates the full evidence of record.

In a May 2015 opinion, regarding the left eye, the examiner noted that the nature of the appellant's glaucoma in the left eye could not be confirmed as the eye was removed circa 2006.  However, he stated that records exist in the appellant's claims file indicating a diagnosis of congenital glaucoma for the left eye.  Specifically, he referred to examination notes from the office of Dr. William S. Clifford of Garden City, KS, dated March 12, 2003, which show the doctor's impression to be probable congenital glaucoma, left eye. 

The Board notes that congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) held, in essence, that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected. Id. 

In the absence of superimposed disease or injury, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c).  

While the VA examiner stated that the Veteran's glaucoma was not aggravated in service, it was acknowledged that the Veteran suffered eyelid swelling and asserted being poked in the left eye with a finger, struck in the left eye with a fist, and sprayed in the left eye with deodorant.  The VA examiner, however, did not provide an opinion as to whether the Veteran's glaucoma is associated with a superimposed disease or injury during service. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Regarding the right eye glaucoma, the opinions provided are also inadequate.  The May 2015 VA examiner opined that the Veteran's right eye glaucoma was less likely than not related to, at least in part, any event, incident or injury which occurred in service.  The rationale provided stated that the face swelling and the traumatic events asserted by the appellant would not induce or exacerbate glaucoma.  However, the examiner did not indicate whether the Veteran's right eye glaucoma was incurred in service.  As noted in above, in January 2012, the examiner opined that the appellant's "glaucoma could have manifested at any point in his life," however he opined that it was not incurred in service.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  As the VA medical opinions in regard to the right eye glaucoma do not provide a rationale as to why the right eye glaucoma was not incurred in service, another medical opinion is required.  Thus another supplemental VA medical opinion should be sought regarding the nature and etiology of the appellant's right eye glaucoma which contemplates the full evidence of record.

The Board notes that the 2014 Board remand instructed that a Board-certified ophthalmologist provide and addendum opinion.  Although Stegall held that failure to ensure compliance with terms of a remand is error on the part of the Board, it also stated that where an appellant has not been harmed by the noncompliance, the error is not prejudicial.  In this instance, there is no evidence that the appellant has been harmed by the fact that he has not been provided an opinion by a Board-certified ophthalmologist.  The record shows that the same optometrist who conducted the VA examination in February 2012 also provided the addendum opinion in May 2015.  Thus, the VA optometrist has personally interviewed and examined the appellant and has extensively reviewed the claims file.  Indeed, an optometrist is licensed to examine, diagnose, treat, and manage diseases and disorders of the visual system, the eye, and associated structures, as well as diagnose related systemic conditions.  See Dorland's Illustrated Medical Dictionary 1352 (31st ed. 2007).  The For these reasons, the Board finds that an opinion by a Board-certified ophthalmologist is no required in this case.

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the other issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the issue of TDIU must also be remanded to the AOJ. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire record to the optometrist who prepared the February 2012 VA eye examination and May 2015 addendum opinion for a supplemental opinion (or if unavailable, another qualified examiner).

a.  The examiner is asked to express an opinion as to whether the Veteran's left eye glaucoma is a congenital defect or disease.  If the examiner determines that the disorder is a congenital defect, the examiner is asked to indicate whether it is at least as likely as not (a probability of 50 percent or greater) that a superimposed disease or injury became manifest in service that resulted in additional disability, including but not limited to the eyelid swelling and appellant's subjective reports of being poked, struck, and sprayed in the left eye.  

b.  If the examiner determines that the glaucoma is not a congenital/developmental defect but rather is a congenital disease, there evidence that it underwent a permanent increase in severity during active service?  If so, was the increase in severity beyond the natural progress of the condition?

c.  The examiner is asked to express an opinion as to whether the appellant's right eye glaucoma at least as likely as not (50 percent probability or greater) arose during service.  It is requested that the examiner reconcile any contradictory evidence regarding the onset of the claimed disability, specifically the February 2012 examination report notation that the appellant's "glaucoma could have manifested at any point in his life." 

The examiner must provide a rationale for each opinion given. 

2.  To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate the remaining issues on appeal, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIRBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




